TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00707-CR



                              Donald Ray Caldwell, Sr., Appellant

                                                 v.

                                  The State of Texas, Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 95-457-K277, HONORABLE JOHN R. CARTER, JUDGE PRESIDING



                            MEMORANDUM OPINION


                In 1996, Donald Ray Caldwell, Sr., was convicted of aggravated sexual assault and

indecency with a child. The conviction was affirmed and is now final. Caldwell v. State, No. 03-96-

00603-CR, 1998 Tex. App. LEXIS 199 (Tex. App.—Austin 1998, no pet.) (not designated for

publication).

                In September 2005, Caldwell filed a motion in the district court asking that he be

provided a free copy of the trial record. The court did not act on the motion. Caldwell then filed a

notice of appeal.

                This Court does not have jurisdiction except as expressly granted by law. See

Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991); McKown v. State, 915 S.W.2d 160,

161 (Tex. App.—Fort Worth 1996, no pet.). We have found no statute vesting this Court with

appellate jurisdiction under these circumstances.
              The appeal is dismissed.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: November 4, 2005

Do Not Publish




                                               2